Citation Nr: 0501374	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability, to 
include levoscoliosis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1981 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO denied service connection 
for levoscoliosis of the spine.  The veteran timely perfected 
an appeal of this determination to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that she has a back 
disability, to include levoscoliosis of the spine, that was 
incurred in or aggravated by service.  

A June 1980 radiology report, completed prior to entry into 
active duty, reflects minimum thoracic scoliosis.  Service 
medical records show that the veteran fell from a chair and 
injured her back in July 1992.  In addition, the record shows 
that the veteran currently has a back disability, including 
levoscoliosis of the spine and focal protrusion at L5-S1.  
Lastly, a December 2001 VA examination report is silent as to 
whether the veteran's back disability is related to service.  

Fulfillment of the statutory duty to assist under the 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
provide a medical examination when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of a disability, (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active duty, and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

As the underlying etiological basis for a back disability, to 
include levoscoliosis, in the record on appeal has been 
called into question, the RO should obtain a VA medical 
opinion to determine whether the veteran's current back 
disability is related to service, to include a fall from a 
chair in July 1992.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by a 
VA physician with appropriate expertise 
to determine the nature, extent, and 
etiology of the veteran's current back 
disability.  The veteran's claims file, 
to include a copy of this Remand, should 
be made available to and reviewed by the 
physician.  All indicated tests should be 
performed and all findings should be 
reported in detail.  

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
physician should specifically state 
whether the veteran's current back 
disability, to include levoscoliosis of 
the spine and focal protrusion at L5-S1, 
is related to her July 1992 in-service 
fall from a chair or due to other causes, 
including her pre-existing minimum 
thoracic scoliosis.  If the latter, the 
physician should indicate whether there 
was any increase in severity during 
service and, if so, whether such was 
beyond the natural progression of the 
disease.  The physician should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a back disability, 
to include levoscoliosis of the spine.  

3.  If such determination remains 
unfavorable, the veteran and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and her representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




